Exhibit Press Release FOR IMMEDIATE RELEASE LABOPHARM RECEIVES NOTICE OF ANDA SUBMISSION WITH PARAGRAPH IV CERTIFICATION FOR GENERIC OF OLEPTRO LAVAL, Québec (November 12 , 2010)  Labopharm Inc. (TSX: DDS; NASDAQ: DDSS) today announced that on November 11, 2010 it received notice from Actavis South AtlanticLLC advising that Actavis has submitted an Abbreviated New Drug Application (ANDA) to the U.S. Food and Drug Administration (FDA) for approval to market 150 and 300 mg generic versions of OLEPTRO (trazodone hydrochloride extended-release 150 and 300 mg tablets) in the United States.
